Exhibit 10.3

 

EXECUTION VERSION

 

 

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AS THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

March 18, 2011

 

To:                              Hawaiian Holdings, Inc.

3375 Koapaka Street, Suite G-350

Honolulu, Hawaii 96819

 

From:                UBS AG, London Branch

c/o UBS Securities LLC

299 Park Avenue

New York, NY 10171

 

From:                UBS Securities LLC

Solely as Agent of UBS AG, London Branch

299 Park Avenue

New York, NY 10171

 

Re:                               Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Hawaiian Holdings, Inc.
(“Company”) to UBS AG, London Branch (“Dealer”) as of the Trade Date specified
below (the “Transaction”).  This letter agreement constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.  This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                       This Confirmation evidences a complete
and binding agreement between Dealer and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Company had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine)) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

 

March 18, 2011

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date,
or such other date as agreed to between the parties, subject to
Section 8(v) below.

 

 

 

Warrants:

 

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

 

 

Warrant Style:

 

European

 

 

 

Seller:

 

Company

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Company, par value USD 0.01 per share (Exchange symbol “HA”)

 

 

 

Number of Warrants:

 

856,393. For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Maximum Number of Shares:

 

For any day, 6,017,959 Shares, minus the aggregate number of Shares delivered
prior to such day pursuant to (i) this Confirmation and (ii) any other
substantially similar confirmation for Warrants sold by Company to Dealer with a
trade date within 13 days of the Trade Date and with expiration dates the same
as the Expiration Dates.

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Maximum Number of Shares be
subject to adjustment, except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Company’s capitalization.

 

 

 

Strike Price:

 

USD 10.00

 

 

 

Premium:

 

USD 935,069.25

 

 

 

Premium Payment Date:

 

March 23, 2011

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange(s):

 

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

 

2

--------------------------------------------------------------------------------


 

Procedures for Exercise.

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Dates:

 

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 90th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make reasonable
adjustments, if applicable, to the Daily Number of Warrants or shall reduce such
Daily Number of Warrants to zero for which such day shall be an Expiration Date
and shall designate a Scheduled Trading Day or a number of Scheduled Trading
Days as the Expiration Date(s) for the remaining Daily Number of Warrants or a
portion thereof for the originally scheduled Expiration Date; and provided
further that if such Expiration Date has not occurred pursuant to this clause as
of the eighth Scheduled Trading Day following the last scheduled Expiration Date
under the Transaction, the Calculation Agent shall have the right to declare
such Scheduled Trading Day to be the final Expiration Date and the Calculation
Agent shall determine its good faith estimate of the fair market value for the
Shares as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

 

 

First Expiration Date:

 

June 14, 2016 (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day), subject to Market Disruption Event below.

 

 

 

Daily Number of Warrants:

 

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

 

 

Automatic Exercise:

 

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants (as adjusted pursuant to the terms hereof) for
such Expiration Date will be deemed to be automatically exercised. For the
avoidance of doubt, Warrants are not exercisable, and shall not be exercised or
deemed exercised, other than in accordance with the preceding sentence.

 

 

 

Market Disruption Event:

 

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

3

--------------------------------------------------------------------------------


 

Valuation Terms.

 

Valuation Time:

 

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

 

 

Valuation Date:

 

Each Exercise Date.

 

Settlement Terms.

 

Settlement Method Election:

 

Applicable; provided that Company may elect Cash Settlement only if on or prior
to the Settlement Method Election Date (i) Company represents and warrants to
Dealer in writing on the date of such election that, as of such date,
(A) Company is not aware of any material nonpublic information concerning itself
or the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(ii) any election of settlement method shall apply to all Warrants. At any time
prior to electing Cash Settlement, Company may, without the consent of Dealer,
amend this Confirmation by notice to Dealer to eliminate Company’s right to
elect Cash Settlement.

 

 

 

Electing Party:

 

Company

 

 

 

Settlement Method Election Date:

 

The third Scheduled Trading Day immediately preceding the first Expiration Date

 

 

 

Default Settlement Method:

 

Net Share Settlement

 

 

 

Net Share Settlement:

 

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified hereto free of payment through the Clearance System.

 

 

 

Share Delivery Quantity:

 

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount;
provided that in no event shall the Share Delivery Quantity for any Settlement
Date exceed the Maximum Number of Shares for such Settlement Date.

 

4

--------------------------------------------------------------------------------


 

Net Share Settlement Amount:

 

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential in respect of the relevant Valuation Date and
(iii) the Warrant Entitlement.

 

 

 

Strike Price Differential:

 

Strike Price Differential means in respect of each Valuation Date, an amount
equal to the greater of (a) the excess of the relevant Settlement Price over the
Strike Price and (b) zero.

 

 

 

Cash Settlement:

 

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the Settlement Price on the Valuation Date occurring on
such Exercise Date over the Strike Price (or, if there is no such excess, zero).

 

 

 

Settlement Price:

 

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page HA.UQ <equity> AQR (or any
successor thereto) (“VWAP”) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined in
a good faith reasonable manner by the Calculation Agent based on such sources as
it deems appropriate using a volume-weighted methodology, for the portion of
such Valuation Date for which the Calculation Agent determines there is no
Market Disruption Event.

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(l)(i) hereof.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

5

--------------------------------------------------------------------------------


 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that the parties agree that open market
Share repurchases at prevailing market price or accelerated share repurchases,
forward contracts or similar transactions on customary terms (including without
limitation any discount to average VWAP prices) shall not be considered
Potential Adjustment Events.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement. 
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

Extraordinary Events applicable to the Transaction:

 

New Shares:

 

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market or any other United States national securities exchange (or
their respective successors)” and (b) by inserting immediately prior to the
period the phrase “and (iii) of an entity or person organized under the laws of
the United States, any State thereof or the District of Columbia that also
becomes Company under the Transaction following such Merger Event or Tender
Offer”.

 

Consequence of Merger Events:

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, then (i) if
such event does not result in Cancellation and Payment under Section 12.2 of the
Equity Definitions, Dealer may elect, in its commercially reasonable judgment,
whether the provisions of Section 12.1(b) of the Equity Definitions or
Section 9(h)(ii)(B) will apply, and (ii) otherwise, the provisions of
Section 9(h)(ii)(B) will apply.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

6

--------------------------------------------------------------------------------


 

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

 

Consequence of Tender Offers:

 

Tender Offer:

 

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, then (i) if such event
does not result in Cancellation and Payment under Section 12.3 of the Equity
Definitions, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.3 of the Equity Definitions or
Section 9(h)(ii)(A) will apply, and (ii) otherwise, the provisions of
Section 9(h)(ii)(A) will apply; provided further that for purposes of
Section 12.3(d) of the Equity Definitions, only in the case of a self-tender by
Company references in the definition of Tender Offer under the Equity
Definitions to 10% shall be replaced with 20%.

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Announcement Event:

 

If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement

 

7

--------------------------------------------------------------------------------


 

 

 

Event or for any period of time, including, without limitation, the period from
the Announcement Event to the relevant Announcement Event Adjustment Date).  If
the Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

Additional Disruption Events:

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation,” and (ii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by Hedging
Party on the Trade Date”; provided further that Section 12.9(a)(ii)(X) of the
Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions.”

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)

Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting the
following two phrases at the end of such Section:

 

 

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

 

(ii)

Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof,  after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

 

8

--------------------------------------------------------------------------------


 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

200 basis points

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

50 basis points

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

4.                                      Calculation
Agent.                                                                                                                                                            
Dealer; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Company, the Calculation Agent will provide to Company by email to the email
address provided by Company in such prior written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Company any
proprietary models used by it or any other party.

 

5.                                      Account Details.

 

(a)                                  Account for payments to Company:

 

To be provided by Company.

 

Account for delivery of Shares from Company:

 

To be provided by Company.

 

(b)                                 Account for payments to Dealer:

 

To be provided by Dealer.

 

Account for delivery of Shares to Dealer:

 

To be provided by Dealer.

 

9

--------------------------------------------------------------------------------


 

6.                                      Offices.

 

(a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

 

(b)

The Office of Dealer for the Transaction is: London

 

 

 

UBS AG, London Branch

 

c/o UBS Securities LLC

 

299 Park Avenue

 

New York, NY 10171

 

Attention:

Jason Shrednick

 

Telephone No.:

(212) 821-2361

 

Facsimile No.:

(212) 882-8014

 

7.                                      Notices.

 

(a)

Address for notices or communications to Company:

 

 

 

Hawaiian Holdings, Inc.

 

3375 Koapaka Street, Suite G-350

 

Honolulu, Hawaii 96819

 

Attention:

Treasurer

 

Telephone No.:

(808) 835-3700

 

Facsimile No.:

(808) 835-3690

 

 

 

Address for notices or communications to Dealer:

 

 

 

UBS AG, London Branch

 

c/o UBS Securities LLC

 

299 Park Avenue

 

New York, NY 10171

 

Attention:

Jason Shrednick

 

Telephone No.:

(212) 821-2361

 

Facsimile No.:

(212) 882-8014

 

 

 

With a copy to:

 

 

 

Address:

Equities Legal Department

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

Attention:

Hina Mehta and Gordon Kiesling

 

Telephone No.:

(203) 719-0268

 

Facsimile No.:

(203) 719-0680

 

8.                                      Representations and Warranties of
Company.

 

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(f), at all times until termination of the Transaction, that:

 

(a)                                  Company is duly organized and validly
existing and in good standing under the laws of its jurisdiction of
incorporation.

 

(b)                                 Company has the corporate power and
authority to execute and deliver this Confirmation and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Confirmation and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken.

 

10

--------------------------------------------------------------------------------


 

(c)                                  This Confirmation has been duly authorized
by Company and, when duly executed and delivered in accordance with its terms by
each of the parties hereto, will constitute a valid and legally binding
agreement of Company enforceable against Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability.

 

(d)                                 The execution, delivery and performance by
Company of this Confirmation and the consummation of the transactions
contemplated hereby will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Company or any of its subsidiaries is a party or by which
Company or any of its subsidiaries is bound or to which any of the property or
assets of Company or any of its subsidiaries is subject, (ii) result in any
violation of the provisions of the charter or by-laws or similar organizational
documents of Company or any of its subsidiaries or (iii) result in the violation
of any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority applicable to Company or any
of its subsidiaries, except for such conflicts, breaches or violations in
clauses (i) and (iii) above that would not have a material adverse effect on
Company’s ability to perform its obligations under this Confirmation (“Material
Adverse Effect”); provided that, in the case of clause (1) above, such
representation and warranty is based on the assumption that any cash payment by
Company upon any termination, cancellation or early unwind of the Transaction
shall, at the time the cash payment is made, be made in compliance with the
terms and conditions of that Amended and Restated Credit Agreement, entered into
as of December 10, 2010, by and among the lenders party thereto, Wells Fargo
Capital Finance, Inc., as agent, Company and Hawaiian Airlines, Inc., as amended
by that certain Waiver, Extension and Amendment under Credit Agreement, dated as
of January 24, 2011, and that certain Amendment Number Two to Amended and
Restated Credit Agreement, dated as of March 16, 2011.

 

(e)                                  No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by Company of this Confirmation and the consummation of the transactions
contemplated hereby, except for (i) such consents, approvals, authorizations,
orders and registrations or qualifications (“Consents”) as may be required under
applicable state securities laws, (ii) as may be required and have been or will
be obtained under the rules of The NASDAQ Stock Market in connection with the
issuance of the Warrant Shares (as defined below) by Company, (iii) as
contemplated by Section 9(l) of this Confirmation or (iv) where the failure to
obtain or make any such Consents would not reasonably be expected to have a
Material Adverse Effect.

 

(f)                                    A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The Warrant Shares
reserved for issuance upon exercise of the Warrants have been duly authorized
and reserved and, when issued upon exercise of the Warrants in accordance with
the terms of the Warrants, will be validly issued, fully paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(g)                                 Company is not and, after giving effect to
the transactions contemplated hereby, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Securities and Exchange Commission thereunder.

 

(h)                                 Company is an “eligible contract
participant” (as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(12)(C) of the Commodity Exchange Act).

 

11

--------------------------------------------------------------------------------


 

(i)                                     Company and each of its affiliates is
not, on the date hereof, in possession of any material non-public information
with respect to Company or the Shares.

 

9.                                      Other Provisions.

 

(a)                                  Opinions.  Company shall deliver to Dealer
an opinion of counsel, dated as of the Trade Date, with respect to due
incorporation, existence and good standing of Company in Delaware, the due
authorization, execution and delivery of this Confirmation, the matters set
forth in Section 8(f) above, and the absence of conflict of the execution,
delivery and performance of this Confirmation with any material agreement
required to be filed as an exhibit to Company’s Annual Report on Form 10-K and
Company’s constituent documents.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on the Business Day
following the date of such repurchase if following such repurchase, the number
of outstanding Shares on such day, subject to any adjustments provided herein,
is (i) less than 50 million (in the case of the first such notice) or
(ii) thereafter more than 1 million less than the number of Shares included in
the immediately preceding Repurchase Notice.  Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable
out-of-pocket fees and expenses of such counsel related to such proceeding. 
Company shall not be liable for any settlement of any proceeding effected
without its written consent, such consent not to be unreasonably withheld, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is a party and indemnity has been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any equity
or equity-linked securities of Company, other than (i) a distribution meeting
the requirements of the exception set forth in Rules 101(a), 101(b)(10),
102(a) and 102(b)(7) of Regulation M (the “Exclusions”).  Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution (subject to the Exclusions) other than the
distribution of USD 75,000,000 of 5.00% Convertible Senior Notes due 2016.

 

12

--------------------------------------------------------------------------------


 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, without Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction at any time to any third party; provided that any such transfer or
assignment shall be subject to the conditions that (I) following such transfer
or assignment, the terms and conditions of the Agreement as so transferred or
assigned (the “Transferred Agreement”) shall be substantially the same as the
terms and conditions of the Agreement immediately prior to such transfer or
assignment, (II) Company will not be required to pay to the transferee an amount
in respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the Transferred
Agreement greater than the amount in respect of which Company would have been
required to pay to Dealer under Section 2(d)(i)(4) in the absence of the
transfer, (III) Company will not receive any payment under the Transferred
Agreement from which an amount is required to be withheld or deducted for or on
account of a Tax with respect to which no additional amount is required to be
paid by the transferee under Section 2(d)(i)(4) of the Transferred Agreement
(other than by reason of Section 2(d)(i)(4)(A) or (B) thereof), (IV) neither an
Event of Default with respect to which Dealer is the Defaulting Party nor a
Termination Event with respect to which Dealer is the sole Affected Party has
occurred and is continuing at the time of the transfer, and neither an Event of
Default nor a Termination Event shall occur as a result of the transfer,
(V) each of Dealer and the transferee is a dealer in “notional principal
contracts” within the meaning of Section 1.446-3(c)(4)(iii) of the U.S. Treasury
Regulations and in other derivatives, and (VI) Dealer has used its good faith
efforts to provide prior notice to Company of such transfer and the proposed
date of such transfer, and shall provide written notice to Company reasonably
promptly following such transfer.  In addition, if at any time (A) the
Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer may, without Company’s consent, transfer or assign
all or any part of its rights or obligations under the Transaction to any third
party who is a dealer in “notional principal contracts” within the meaning of
Section 1.446-3(c)(4)(iii) of the U.S. Treasury Regulations and in other
derivatives. If at any time an Excess Ownership Positions exists, Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
all or a portion of the Transaction (the “Terminated Portion”) such that
following such termination no Excess Ownership Position exists; provided that
Dealer may only designate an Early Termination Date pursuant to this
Section 9(e) if Dealer has used its good faith efforts to notify Company of the
existence of such Excess Ownership Position, and Dealer is unable, acting in
good faith and after using its commercially reasonable efforts, to effect a
transfer or assignment of Warrants to a third party in accordance with this
Section 9(e) on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists.  In the event that Dealer so designates an Early Termination Date with
respect to a Terminated Portion, a payment shall be made pursuant to Section 6
of the Agreement as if (1) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Transaction and a Number
of Warrants equal to the number of Warrants underlying the Terminated Portion,
(2) Company were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Company to Dealer pursuant to this sentence as if
Company was not the Affected Party).  The “Section 16 Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and each person subject to aggregation of Shares
with Dealer under Section 13 or Section 16 of the Exchange Act

 

13

--------------------------------------------------------------------------------


 

and rules promulgated thereunder directly or indirectly beneficially own (as
defined under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding.  The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any insurance or
other law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person minus (B) 1% of the
number of Shares outstanding.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or make
or receive such payment in cash, and otherwise to perform Dealer’s obligations
in respect of the Transaction and any such designee may assume such
obligations.  Dealer shall be discharged of its obligations to Company only to
the extent of any such performance.

 

(f)                                    Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, an ex-dividend date for a cash dividend occurs with respect to
the Shares (an “Ex-Dividend Date”), then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants and/or Daily Number of Warrants to
preserve the fair value of the Warrants to Dealer after taking into account such
dividend.

 

(g)                                 Matters Relating to Agent.  UBS Securities
LLC shall act as “agent” (the “Agent”) for Dealer within the meaning of
Rule 15a-6 under the Exchange Act in connection with this Transaction. Dealer
notifies Company that (i) the Agent acts solely as agent on a disclosed basis
with respect to the transactions contemplated hereunder, and (ii) the Agent has
no obligation, by guaranty, endorsement or otherwise, with respect to the
obligations of Dealer hereunder, either with respect to the delivery of cash or
Shares, either at the beginning or the end of the transactions contemplated
hereby. Each of Dealer and Company acknowledges and agrees to look solely to the
other for performance hereunder, and not to the Agent.

 

(h)                                 Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                              With respect to any Potential Adjustment Event,
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)                                Section 11.2(c) of the Equity Definitions is
hereby amended by (x) replacing the words “a diluting or concentrative” with “a
material”, (y) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(provided that, solely in the case of Sections
11.2(e)(i), (ii)(A), (iv) and (v), no adjustments will be made to account solely
for changes in volatility, expected dividends, stock

 

14

--------------------------------------------------------------------------------


 

loan rate or liquidity relative to the relevant Shares but, for the avoidance of
doubt, solely in the case of Sections 11.2(e)(ii)(B) through (D), (iii),
(vi) and (vii), adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

(C)                                Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by adding the phrase “or Warrants” at the end of
the sentence.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) at Dealer’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”

 

(E)                                 Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by:

 

(x)                                   deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); and

 

(y)                                 deleting the phrase “neither the Non-Hedging
Party nor the Lending Party lends Shares in the amount of the Hedging Shares or”
in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                                   adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.”

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction shall be deemed the sole Affected Transaction:

 

(A)                              A “person” or “group” (as those terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than Company, its
subsidiaries or its and their employee benefit plans files a Schedule 13D or a
Schedule TO, or any successor schedule, form or report under the Exchange Act
disclosing, or Company otherwise becomes aware, that such person or group is or
has become the “beneficial owner” (as that term is used in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% or more of the total outstanding
voting power of all classes of the capital stock of Company entitled to vote
generally in the election of its directors.

 

(B)                                There occurs a sale, transfer, lease,
conveyance or other disposition of all or substantially all of Company’s
consolidated property or assets to any “person” or “group” (as those terms are
used in Sections 13(d) and 14(d) of the Exchange Act), including any group
acting for the purpose of acquiring, holding, voting or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the Exchange Act;

 

15

--------------------------------------------------------------------------------


 

(C)                                Company consolidates with, or merges with or
into, another person or any person consolidates with, or merges with or into,
Company, unless either (I) the persons that “beneficially owned,” directly or
indirectly, the shares of Company’s voting stock immediately prior to such
consolidation or merger “beneficially own,” directly or indirectly, immediately
after such consolidation or merger, shares of the surviving or continuing
corporation’s voting stock representing at least a majority of the total
outstanding voting power of all outstanding classes of voting stock of the
surviving or continuing corporation in substantially the same proportion as such
ownership immediately prior to such consolidation or merger; or (II) at least
90% of the consideration (other than cash payments for fractional shares or
pursuant to statutory appraisal rights) in such consolidation or merger consists
of common stock or depositary receipts in respect of common stock listed and
traded or quoted on the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) (or which
will be so listed and traded or quoted when issued or exchanged in connection
with such consolidation or merger).

 

(D)                               Any of the following persons cease for any
reason to constitute a majority of Company’s board of directors: (I) individuals
who on the Effective Date constituted Company’s board of directors; and (II) any
new directors whose election to Company’s board of directors or whose nomination
for election by Company’s shareholders was approved by at least a majority of
Company’s directors then still in office, or by a nominating committee thereof
consisting of directors, either who were directors on the Effective Date or
whose election or nomination for election was previously so approved.

 

(E)                                 Company is liquidated or dissolved or
holders of its capital stock approve any plan or proposal for its liquidation or
dissolution.

 

(F)                                 Dealer, despite using commercially
reasonable efforts, is unable or reasonably determines, based on the advice of
legal counsel, that it is impractical or illegal, to hedge its exposure with
respect to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

 

(G)                                If on any day during the period from and
including the Trade Date, to and including the final Expiration Date, (I) the
Threshold Unwind Shares (as defined below) as of such day exceeds a number of
Shares equal to 66% of the Maximum Number of Shares, or (II) Company makes a
public announcement of any transaction or event that, in the reasonable opinion
of Dealer would, upon consummation of such transaction or upon the occurrence of
such event, as applicable, and after giving effect to any applicable adjustments
hereunder, cause the Threshold Unwind Shares immediately following the
consummation of such transaction or the occurrence of such event to exceed a
number of Shares equal to 66% of the Maximum Number of Shares.  The “Threshold
Unwind Shares” as of any day is a number of Shares equal to (1) the amount that
would be payable pursuant to Section 6 of the Agreement (determined as of such
day as if an Early Termination Date had been designated in respect of the
Transaction and as if Company were the sole Affected Party and the Transaction
were the sole Affected Transaction), divided by (2) the Settlement Price
(determined as if

 

16

--------------------------------------------------------------------------------


 

such day were a Valuation Date).  For the purposes of this clause (G), the Share
Delivery Quantity shall be deemed to include the “Share Delivery Quantity” (as
defined in the letter agreement dated March 18, 2011 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”)) and the terms set
forth above for determining the Share Delivery Quantity shall apply mutatis
mutandis for the purposes of determining the “Share Delivery Quantity” under the
Base Warrant Confirmation.

 

(i)                                     [Reserved]

 

(j)                                     No Collateral or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Company hereunder are not
secured by any collateral.  Obligations under the Transaction shall not be set
off by Company against any other obligations of the parties, whether arising
under the Agreement, this Confirmation, under any other agreement between the
parties hereto, by operation of law or otherwise.  Any provision in the
Agreement with respect to the satisfaction of Company’s payment obligations to
the extent of Dealer’s payment obligations to Company in the same currency and
in the same Transaction (including, without limitation Section 2(c) thereof)
shall not apply to Company and, for the avoidance of doubt, Company shall fully
satisfy such payment obligations notwithstanding any payment obligation to
Company by Dealer in the same currency and in the same Transaction. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (1) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (a) the Transaction
and (b) all other Transactions, and (2) such separate amounts shall be payable
pursuant to Section 6(d)(ii) of the Agreement.  For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(i), in the
event of bankruptcy or liquidation of either Company or Dealer, neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(k)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

(i)                                     If, in respect of the Transaction, an
amount is payable by Company to Dealer, (A) pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions or (B) pursuant to Section 6(d)(ii) of
the Agreement (any such amount, a “Payment Obligation”), Company shall have the
right, in its sole discretion, to satisfy the Payment Obligation by the Share
Termination Alternative (as defined below) (except that Company shall not have
the right to make such an election in the event of (I) a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of Shares consists solely of cash, (II) a
Merger Event or Tender Offer that is within Company’s control, or (III) an Event
of Default in which Company is the Defaulting Party or a Termination Event in
which Company is the Affected Party, other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Company’s control
(collectively, the “Share Termination Exceptions”)) and shall give irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable;
provided that if Company does not validly elect to satisfy the Payment
Obligation by the Share Termination Alternative, Dealer shall have the right to
require Company to satisfy its Payment Obligation by the Share Termination
Alternative.

 

17

--------------------------------------------------------------------------------


 

Share Termination Alternative:                           If the Share
Termination Alternative is applicable in respect of any Payment Obligation,
Company shall deliver to Dealer the Share Termination Delivery Property on the
date (the “Share Termination Payment Date”) on which the Payment Obligation
would otherwise be due pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable, subject to
Section 9(l)(i) below, in satisfaction, subject to Section 9(l)(ii) below, of
the Payment Obligation in the manner reasonably requested by Dealer free of
payment.

 

Share Termination Delivery

Property:                                                                                                                                              
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:                                The value to Dealer
of property contained in one Share Termination Delivery Unit on the date such
Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means.  The Calculation Agent shall notify Company of
such Share Termination Unit Price at the time of notification of the Payment
Obligation.  In the case of a Private Placement of Share Termination Delivery
Units that are Restricted Shares (as defined below), as set forth in Section
9(l)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units.  In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9(l)(ii) below, the
Share Termination Unit Price shall be the Settlement Price on the Merger Date,
the Tender Offer Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), the date of cancellation or the Early Termination
Date, as applicable.

 

Share Termination Delivery Unit:             In the case of a Termination Event,
Event of Default Additional Disruption Event or Delisting, one Share or, in the
case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event.  If such
Nationalization, Insolvency, Tender

 

18

--------------------------------------------------------------------------------


 

Offer or Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

Failure to
Deliver:                                                                                              
Inapplicable

 

Other applicable provisions:                                          If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9,
9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(ii)                                Notwithstanding anything to the contrary in
this Confirmation, any Payment Obligation under this Confirmation shall, for all
purposes, be calculated as if the Maximum Number of Shares were equal to two
times the Number of Shares (without regard to the limitations on adjustment set
forth in the second paragraph opposite the caption “Maximum Number of Shares” in
Section 2) but any deliveries under Section 9(j)(i) shall be limited to the
Maximum Number of Shares as defined in Section 2 hereof.

 

(iii)                             Notwithstanding anything to the contrary in
this Confirmation, if, in respect of the Transaction, an amount (a “Cash Payment
Amount”) is payable by Company to Dealer, (A) pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions or (B) pursuant to Section 6(d)(ii) of
the Agreement, in each case, pursuant to the Share Termination Exceptions,
Dealer shall have the right, but not the obligation, to elect for the provisions
set forth in Section 9(k)(i) and 9(k)(ii) to apply to such Cash Payment Amount
as if (x) it were a Payment Obligation and (y) Dealer elected to require Company
to satisfy its Payment Obligation by the Share Termination Alternative pursuant
to the proviso in Section 9(k)(i).

 

(l)                                     Registration/Private Placement
Procedures.  If, in the reasonable opinion of Dealer, based on the advice of
legal counsel, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below. 
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the First Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants.  The
Calculation Agent shall in good faith make commercially reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

 

19

--------------------------------------------------------------------------------


 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Company may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer).  The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky, if any, and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements of companies of comparable size, maturity and line of business, all
reasonably acceptable to Dealer.  In the case of a Private Placement Settlement,
Dealer shall, subject to the execution by such recipients of customary
confidentiality agreements acceptable to Company determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(k) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder.  Notwithstanding  the Agreement or this Confirmation, the date
of delivery of such Restricted Shares shall be the Exchange Business Day
following notice by Dealer to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i).  For
the avoidance of doubt, delivery of Restricted Shares shall be due as set forth
in the previous sentence and not be due on the Share Termination Payment Date
(in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(k) above) or on the Settlement Date for such Restricted Shares (in the
case of settlement in Shares pursuant to Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its commercially reasonable efforts to cause to
become effective under the Securities Act a registration statement or supplement
or amend an outstanding registration statement in form and substance reasonably
satisfactory to Dealer, to cover the resale of such Restricted Shares in
accordance with customary resale registration procedures, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities, due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements of companies of comparable size, maturity and line of business, all
reasonably acceptable to Dealer, subject to the execution by such recipients of
customary confidentiality agreements acceptable to Company.  If Dealer, in its
reasonable discretion, is not satisfied with such procedures and documentation,
Private Placement Settlement shall apply.  If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to
Section 9(k) above or (y) the Settlement Date in respect of the final Expiration
Date for all Daily Number of Warrants) and ending on the earliest of (i) the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares or, in

 

20

--------------------------------------------------------------------------------


 

the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act.  If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount.  The
Resale Period shall continue to enable the sale of the Make-whole Shares.  If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply.  This provision shall be
applied successively until the Additional Amount is equal to zero.  In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Number of Shares.

 

(iii)                             Without limiting the generality of the
foregoing, Company agrees that any Restricted Shares delivered to Dealer, as
purchaser of such Restricted Shares, (i) may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (ii) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of
Rule 144(c) are not satisfied with respect to Company) has elapsed after any
Settlement Date for such Restricted Shares, Company shall promptly remove, or
cause the transfer agent for such Restricted Shares to remove, any legends
referring to any such restrictions or requirements from such Restricted Shares
upon request by Dealer (or such affiliate of Dealer) to Company or such transfer
agent, without any requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

 

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(m)                               Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation,
(i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit.  Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery and after taking into account any Shares deliverable to Dealer under
the Base Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%,
or (ii) the Share Amount would exceed the Applicable Share Limit. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Company’s obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 7.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.

 

21

--------------------------------------------------------------------------------


 

(n)                                 Share Deliveries. Company acknowledges and
agrees that, to the extent the holder of this Warrant is not then an affiliate
and has not been an affiliate for 90 days (it being understood that Dealer will
not be considered an affiliate under this paragraph solely by reason of its
receipt of Shares pursuant to the Transaction), and otherwise satisfies all
holding period and other requirements of Rule 144 of the Securities Act
applicable to it, any delivery of Shares or Share Termination Delivery Property
hereunder at any time after 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) shall be eligible for resale under Rule 144
of the Securities Act and Company agrees to promptly remove, or cause the
transfer agent for such Shares or Share Termination Delivery Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Shares or Share Termination Delivery Property.  Company further
agrees that any delivery of Shares or Share Termination Delivery Property prior
to the date that is 6 months from the Trade Date (or 1 year from the Trade Date
if, at such time, informational requirements of Rule 144(c) are not satisfied
with respect to Company), may be transferred by and among Dealer and its
affiliates (in accordance with the provisions of applicable law) and Company
shall effect such transfer without any further action by Dealer. 
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary. 
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary to comply with Rule 144 of the
Securities Act, as in effect at the time of delivery of the relevant Shares or
Share Termination Delivery Property.

 

(o)                                 Waiver of Jury Trial.  Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(p)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(q)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than the
Maximum Number of Shares to Dealer in connection with the Transaction after
taking into account any Shares deliverable to Dealer under the Base Warrant
Confirmation.

 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares (such deficit,
the “Deficit Shares”), Company shall be continually obligated to deliver, from
time to time, Shares or Restricted Shares, as the case may be, to Dealer until
the full number of Deficit Shares have been delivered pursuant to this
Section 9(q)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for

 

22

--------------------------------------------------------------------------------


 

cash, fair value or any other consideration), (B) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date that
prior to the relevant date become no longer so reserved or (C) Company
additionally authorizes any unissued Shares that are not reserved for other
transactions; provided that in no event shall Company deliver any Shares or
Restricted Shares to Dealer pursuant to this Section 9(q)(ii) to the extent that
such delivery would cause the aggregate number of Shares and Restricted Shares
delivered to Dealer to exceed the Maximum Number of Shares.  Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(r)                                    Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(s)                                  Right to Extend.  Dealer may postpone, in
whole or in part, any Expiration Date or any other date of valuation or delivery
with respect to some or all of the relevant Warrants (in which event the
Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

(t)                                    Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

(u)                                 Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(v)                                 Early Unwind. In the event the sale of the
“Additional Notes” (as defined in the Underwriting Agreement) is not consummated
with the Underwriter for any reason by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the

 

23

--------------------------------------------------------------------------------


 

Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price.  Each of
Dealer and Company represent and acknowledge to the other that, subject to the
proviso included in this Section 9(v), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

(w)                               Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

(x)                                   Delivery or Receipt of Cash. For the
avoidance of doubt, other than receipt of the Premium by Company, nothing in
this Confirmation shall be interpreted as requiring Company to deliver or
receive cash in respect of the settlement of the Transaction contemplated by
this Confirmation, except in circumstances where the cash settlement thereof is
within Company’s control (including, without limitation, where an Event of
Default by Company has occurred under Section 5(a)(ii) or Section 5(a)(iv) of
the Agreement, where Company elects to deliver or receive cash or fails timely
to elect to deliver or receive Share Termination Delivery Property in respect of
the settlement of such Transaction) or in those circumstances in which holders
of the Shares would also receive cash.

 

24

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

 

 

UBS AG, LONDON BRANCH

 

 

 

 

 

By:

/s/ David Kelly

 

 

Name:

David Kelly

 

 

Title:

Managing Director and Counsel

Region Americas Legal

 

 

 

 

 

 

By:

/s/ Hina Mehta

 

 

Name:

Hina Mehta

 

 

Title:

Executive Director and Counsel

Region Americas Legal

 

 

 

 

 

 

UBS SECURITIES LLC,
as agent for UBS AG, London Branch

 

 

 

 

 

By:

/s/ Jason Shrednick

 

 

Name:

Jason Shrednick

 

 

Title:

Executive Director

 

 

 

 

 

 

By:

/s/ Jennifer Van Nest

 

 

Name:

Jennifer Van Nest

 

 

Title:

Director

 

 

Accepted and confirmed as of the Trade Date:

 

HAWAIIAN HOLDINGS, INC.

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------